DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 21, 2021 has been entered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 and 21 are allowable over the prior art because Claim 1 sets forth a heater system for an LED light assembly having a lens and a plurality of LED lights, comprising a heating element positioned behind and spaced from the lens and having openings aligned with the LED lights for allowing light from the LED lights to pass therethrough; and a foam spacer secured to the heating element for positioning the heating element a 
predetermined distance from the lens.  This combination of limitations was not shown or suggested by the prior art.
	Claims 13-20 and 23 are allowable over the prior art because Claim 13 sets forth a heater system for an LED light assembly having a lens, comprising a board assembly having LED lights connected thereto; a heating element positioned behind and spaced from the lens and having openings aligned with the LED lights for allowing light from the LED lights to pass therethrough, and a foam spacer secured to the heating element for positioning the heating element a predetermined distance from the lens, the spacer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875